In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00243-CR

MICHALE ALLEN, Appellant                   §   On Appeal from County Criminal
                                               Court No. 4
                                           §
                                               of Denton County (CR-2018-02022-D)
                                           §
V.                                             October 29, 2020
                                           §
                                               Memorandum Opinion by Chief Justice
                                           §   Sudderth
THE STATE OF TEXAS
                                           §   (nfp)


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ Bonnie Sudderth________________
                                          Chief Justice Bonnie Sudderth